Citation Nr: 1204654	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for migraines (claimed as headaches).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1951 to March 1953.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

The Board notes that the Veteran was scheduled for a Board hearing in November 2011.  In October 2011, the Veteran withdrew his request for a hearing.  Therefore, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (9d), (e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss disability has been manifested by complaints of difficulty understanding people speaking. 
2.  The Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level III hearing in the right ear and Level II in the left ear.

3.  Throughout the rating period on appeal, the Veteran's tinnitus has been manifested by complaints of persistent constant bilateral tinnitus.

4.  The Veteran's tinnitus is assigned a single 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code (DC) 6260.

5.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that a left knee disability, which was initially demonstrated years after service, is causally related to the Veteran's military service.  

6.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that a right knee disability, which was initially demonstrated years after service, is causally related to the Veteran's military service.  

7.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that a low back disability, which was initially demonstrated years after service, is causally related to the Veteran's military service.  

8.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that hypertension, which was initially demonstrated years after service, is causally related to the Veteran's military service.  

9.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a migraine disability that is causally related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2011).

2.  There is no legal basis for the assignment of a disability evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic  Code 6260 (2011). 

3.  Left knee disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2011).

4.  Right knee disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

5.  Low back disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

6.  Hypertension was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2011).

7.  Migraines were not incurred in, or aggravated by, active service.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in July 2009, the Veteran was informed of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the criteria necessary for assignment of a disability rating.  Although the July 2009 VA letter did not apprise the Veteran of the criteria necessary for assignment of an effective date in the event of award of a benefit sought, the Board finds that the Veteran is not prejudiced in this regard.  As no benefit sought on appeal is granted herein, the matter of assignment of an effective date is rendered moot.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the VA examination and treatment records.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

An October 2005 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records (STRs) were among those thought to have been destroyed in a 1973 fire at NPRC.  When records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision. See Russo v. Brown, 9 Vet, App. 46, 51 (1996).  The Veteran was notified in 2005 that efforts to obtain his STRs were unsuccessful.  In the present claim, the Veteran has not averred that he received any treatments in service, or that he made any complaints in service, for hypertension, migraines, his knees, or his back.  In addition, the clinical evidence of record is negative for any finding that he has such disabilities related to service.  The Veteran has not identified any possible records which may be pertinent to his appeals and which are not already currently of record.  Based on the foregoing, the Board finds that VA does not have any further duty to attempt to obtain records. 

A VA fee-basis examination with respect to the claims for increased ratings for hearing loss and tinnitus was obtained in August 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate, as it includes a full audiometric examination of the Veteran.  The report of the examination contains findings necessary to evaluate the hearing loss disability under the applicable diagnostic code rating criteria.  The report also reflects that the effect of the Veteran's disabilities on his usual occupation and daily activity.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board has considered whether the Veteran is entitled to a VA opinion on the issue of entitlement to service connection for a right knee disability, left knee disability, migraines, hypertension, or a low back disability, but finds that he is not.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The claims file is negative for any competent credible indication that the Veteran had an injury or disease in service, or that he may have a knee disability, hypertension, headache/migraine disability, or low back disability associated with the Veteran's service.  He has not alleged continuity of symptomatology since service.  In addition, the clinical evidence of record, as noted below, is against finding of continuity of symptomatology since service.  The Board finds that there is sufficient competent evidence on file to make a decision on the claim; therefore, a VA opinion is not warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria 

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Rating Tinnitus

Tinnitus is evaluated at 10 percent.  Only a single evaluation for recurrent tinnitus is assigned, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6262, Note (2).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Veteran's service connected claims in general

As noted above, where at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit - of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board finds, based on the evidence of record noted below, that service connection is not warranted for a left knee disability, a right knee disability, a low back disability, hypertension, or migraines.  

In the present claims, the Board finds no evidence of record to support elements two (in-service disease or injury) and three (nexus between current disability and in-service disease or injury) which are required for entitlement to service connection.  There is no competent probative evidence of record that the Veteran has current disabilities of the knee or back, hypertension, or migraines causally related to service.  

The Veteran has made a statement that he "was in Korea during the war and believe[s] all issues are due to [his] military service."  A June 2008 VA fee-basis audiology evaluation report reflects that the Veteran reported that he served in combat in Korea and was a "wireman".  The Board has considered the combat presumption of 38 C.F.R. § 3.304 (d), but finds that, in the present claims, it does not provide for entitlement to service connection.  The Veteran has not cited to any incident in service which may be causally related to his disabilities.  Under 38 C.F.R. § 3.304(d), there must be satisfactory evidence that an injury or disease was incurred or aggravated by combat to warrant service connection.  There is no satisfactory evidence of record that the Veteran sustained injuries or diseases to the left knee, right knee, low back, or anything related to hypertension or migraines while in combat.  Thus, the Veteran is not entitled to the benefit of 38 C.F.R. § 3.304(d).

The Board notes that the appellant has not been shown to possess medical training or expertise necessary to render a competent diagnosis or etiology finding, thus, he is not competent to diagnose the above stated disabilities, or to relate the disabilities to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, there is no competent credible evidence of continuity of symptomatology since service, or that disabilities of arthritis or hypertension manifested to a compensable degree with one year after separation from service.  

Service connection - Left Knee

The Veteran avers that he has left knee disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  A March 2005 VA medical record reflects  "moderate osteoarthritic degenerative changes of the left knee."  Thus, the Board finds that the first element has been met.

The second element of a claim for entitlement to service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Board finds that this element has not been met.  As noted above, the Veteran's STRs are unavailable.  However, the Board notes that the Veteran has not averred any injury or illness in service which may causally be related to his left knee disability.  

In addition, the Board has reviewed the Veteran's medical records and finds no evidence that his current left knee disability may be related to active service.  The evidence of record, as noted below, reflects that the Veteran sustained left knee injuries more than five decades after separation from service.

A January 2005 VA medical record reflects that the Veteran reported left knee pain for two months.  It was noted that he had used a stair stepper two months earlier, and shortly afterward (that evening or the next day) the pain and swelling began.  The assessment was "a traumatic arthritis left knee."  It was noted he had a history of a fall on cement more than one year earlier.  

A March 2005 VA record reflects that the Veteran reported knee pain with swelling for two months.  

Another March 2005 VA medical record reflects the Veteran complained of a one year history of left knee pain.  The assessment was degenerative joint disease of the left knee. 

A March 2008 VA medical record reflects that the Veteran complained of "left knee injury when he was kicking high grass" earlier that month.  The Veteran reported that the "knee swelled up and was painful."  The assessment was "healing left knee sprain."

The Board finds that there is insufficient evidence of record to warrant service connection, especially in light of the medical records noted above.  Moreover, there is no evidence of continuity of symptomatology since service.  The Veteran has not averred such, and the medical records do not reflect such.  The Veteran filed a claim for a left foot injury in 1979 and underwent an examination at that time.  He did not file a claim for a left knee disability.  A February 1979 VA examination report is negative for a left knee disability.  The Board finds that if the Veteran had been experiencing a left knee disability symptoms at that time, it would have been reasonable for him to have filed a claim at that time; he did not.  

The earliest clinical evidence of record of a left knee disability is more than 50 years after service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  Importantly, the Veteran has not averred any treatment or symptoms since service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service connection - Right Knee

The Veteran avers that he has right knee disability as a result of active service.  A July 2007 VA clinical record reflects  "minimal degenerative spur formation along the posterior articular surface of the patella."  Thus, the Board finds that the first element for entitlement to service connection has been met.

The Board finds that the second element, competent and credible evidence of in-service incurrence or aggravation of an injury or disease, has not been met.  As noted above, the Veteran's STRs are unavailable.  However, the Veteran has not averred any injury or illness in service which may causally be related to his right knee disability. 

In addition, the Board has reviewed the Veteran's medical records and finds no evidence that his current right knee disability may be related to active service.  The evidence of record, as noted below, reflects that the Veteran sustained right knee injuries more than four decades after separation from service.

A July 1996 VA medical record reflects that the Veteran reported that he fell off a mortar mixer the previous day and was having trouble walking.  It was further noted that he had a right knee injury one month earlier when he was hit by a hammer.  It was noted that his right knee had effusion and was tender.  The diagnostic impression was right knee sprain.   

A 2005 VA record reflects that the Veteran reported that he had hurt his right knee two years earlier when he fell on a cement floor, had used a stair stepper three months earlier, and shortly afterward (the day after or two days after) the knee became so "painful and swollen he could hardly move."  (The Board notes that the Veteran's statement as to using a stair stepper and having a painful knee is noted in the VA clinical records as pertaining to both the right and left knee; regardless, none of the records relates either knee pain to service.)

July 2007 VA medical records reflect that the Veteran complained of low back pain radiating to the right hip and to the right knee.  The Veteran reported that the pain started after he tripped on his left toes and fell to the cement on the right side the prior Friday.  The assessment was right knee pain.  It was noted that his right knee had normal range of motion.

The Board finds that there is insufficient evidence of record to warrant service connection, especially in light of the medical records noted above.  Moreover, there is no evidence of continuity of symptomatology since service.  The Veteran has not averred such, and the medical records do not reflect such.  A February 1979 VA examination report is negative for a right knee disability.  The Veteran filed a claim for a left foot injury in 1979 and underwent an examination at that time.  He did not file a claim for a right knee disability.  The Board finds that if the Veteran had been experiencing right knee disability symptoms at that time, it would have been reasonable for him to have filed a claim at that time; he did not.  

The earliest clinical evidence of record of a right knee disability is more than 40 years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) and Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Based on the foregoing, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service connection - Low Back 

The evidence, as noted below, reflects spondylosis and anterolisthesis of the back; thus, the Board finds that the first element for service connection has been met.

A July 1996 VA medical record reflects that a mortar mixer fell on the Veteran and he injured his back, right hip, and legs.  It was noted that the incident occurred the previous morning. 

An August 2006 VA medical record reflects that the Veteran denied back problems. 

A July 2007 VA medical note reflects that the Veteran complained of low back pain radiating to the right hip and to the right knee.  The Veteran reported that the pain started after he tripped on his left toes and fell to the cement on the right side the prior Friday.  A CT scan report reflects "no evidence of acute fracture."  The report reflects an impression of "multilevel spondylosis which is most pronounced at L4/L5 where there is acquired grade 1 anterolisthesis and marked narrowing of the central canal and neural foramen."  

Records from September 2007 reflect that the Veteran had a provisional diagnosis of lumbago.  It was noted that he was undergoing physical therapy and a TENS (transcutaneous electrical nerve stimulation) would be provided to him.

None of the clinical evidence of record reflects that the Veteran has a current low back disability causally related to active service.  To the contrary, the evidence reflects two back injuries many years subsequent to separation from service.  

The Board finds that there is insufficient evidence of record to warrant service connection, especially in light of the medical records noted above.  Moreover, there is no evidence of continuity of symptomatology since service.  The Veteran has not averred such, and the medical records do not reflect such.  A February 1979 VA examination report is negative for a low back disability.  The Veteran filed a claim for a left foot injury in 1979 and underwent an examination at that time.  He did not file a claim for a low back disability.  The Board finds that if the Veteran had been experiencing low back disability symptoms at that time, it would have been reasonable for him to have filed a claim at that time; he did not.  

The earliest clinical evidence of record of a low back complaint is in 1996, more than forty years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Service connection - Hypertension

VA medical records reflect that the Veteran has a diagnosis of hypertension and has been prescribed blood pressure medication; thus, the Board finds that the first element for service connection has been met.

There is no clinical evidence of record which causally relates the Veteran's hypertension to active service; to the contrary, the only indication of etiology for the Veteran's hypertension is his obesity.  A November 1998 VA clinical record reflects that the Veteran's blood pressure is "likely related to continued weight gain and dietary indiscretions."  A February 1999 VA medical record reflects a diagnosis of morbid obesity.  It was noted "effect of improper eating and lack of regular exercise [increased blood pressure]."  

The Board also finds that there has been no showing of continuity of symptomatology since service.  A February 1979 VA examination report reflects that the Veteran had a blood pressure reading of 144/96.  The record reflects that he was obese.  This is more than twenty five years after separation from service.

An October 1997 VA medical record reflects that the Veteran had hypertension with an onset date of 1981.  As the Veteran separated from service in 1953, and the earliest evidence of record of high blood pressure or hypertension is more than two decades later, the Board finds no evidence of continuity of symptomatology or symptoms manifesting within one year of separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) and Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service connection - Migraines

The Veteran avers that he has headaches related to service.  The evidence of record is against a finding that the Veteran has a chronic headache disability, to include migraines, related to service.

The claims folder includes VA medical records encompassing several decades.  They are negative for chronic complaints, treatment for, or a diagnosis of, a headache disability.  The records reflect the Veteran's medical history of coronary artery disease, angina, hypertension, arthritis, allergic rhinitis, gastroesphageal reflux disease, degenerative joint disease, and dyslipidemia.  The Board finds that if the Veteran had complaints of headaches, or a diagnosis of a headache disability, it would reasonably have been noted in the claims file.  In addition, a November 1998 VA clinical record reflects that the Veteran "denies headaches" associated with elevated blood pressure.  There is no mention of any type of headache disability.   The Board acknowledges that the Veteran is competent to report a head pain; however, he has not been shown to be competent to distinguish between types of head pain such as migraines, tension headaches, and/or sinus headaches.  Importantly, the Veteran has not averred that he has sought treatment for, or received a diagnosis of, a chronic headache disability, that he had headaches in service, or that he has had chronic headaches since service.

As a service connection claim requires, at a minimum, medical evidence of a current disability, and as the records do not reflect such a disability, the Board finds that service connection for migraines, or a headache disability, is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, even if the Veteran were competent to diagnosis a headache disability, service connection would still not be warranted because there is no competent credible evidence of record which causally relates any such disability to service.

Rating Hearing Loss

In a statement received on June 30, 2009, the Veteran sought an increased evaluation for his service-connected bilateral hearing loss disability.  In an October 2009 rating decision, the RO increased the Veteran's noncompensable rating to 10 percent, effective June 30, 2009.  As the Veteran's claim was received by VA on June 30, 2009, the rating period on appeal is from June 29, 2008, one year prior to the date of receipt of the increased rating claim provided that the disability increased during that one year period. 38 C.F.R. § 3.400(o)(2) (2011), See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  38 C.F.R. § 3.400(o)(2) (2011).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

The pertinent competent clinical evidence of record includes an August 2009 VA fee-basis audiology evaluation report.  The report revealed the relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

50
50
65
75
LEFT

30
50
70
70

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 60 decibels.  His pure tone threshold average for the left ear was recorded as 55 decibels.  His speech recognition ability was 84 percent for the right ear and 80 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the August 2009 VA audiogram examination, the Veteran's right ear hearing loss is a Level III impairment based on a pure tone threshold average of 60 decibels and an 84 percent speech recognition score.  The Veteran's left ear hearing loss is a Level IV impairment based on a pure tone threshold average of 55 decibels and a 80 percent speech recognition score.  Based on the results, the Veteran's left ear is considered to be the poorer ear.

Applying the criteria from Table VI to Table VII, based on the results of the August 2009 audiogram examination findings, a 10 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column IV.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

A December 2009 VA audiogram consult note is also of record.  The record reflects that the Veteran had lost both of his hearing aids.  The record revealed the relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

50
40
60
70
LEFT

25
45
65
65

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 55 decibels.  His pure tone threshold average for the left ear was 50 decibels.  His speech recognition ability was 88 percent for the right ear and 84 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the August 2009 VA audiogram examination, the Veteran's right ear hearing loss is a Level II impairment based on a pure tone threshold average of 55 decibels and an 88 percent speech recognition score.  The Veteran's left ear hearing loss is a Level II impairment based on a pure tone threshold average of 50 decibels and an 84 percent speech recognition score.  

Applying the criteria from Table VI to Table VII, based on the results of the December 2009 audiogram examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column II.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

The Board acknowledges the Veteran's statements to the August 2009 VA fee-basis examiner that he has difficulty hearing and understanding speech.  The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In conclusion, the evidence of record does not reflect that a rating in excess of 10 percent is warranted for any of the time period on appeal for the Veteran's bilateral hearing loss.  

Rating Tinnitus

The Veteran is service-connected for tinnitus and is currently assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 10 percent rating is the maximum schedular rating for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  

Under DC 6260, the highest possible evaluation is 10 percent, thus, it is not possible for the Veteran to receive a higher rating under DC 6260.  Moreover, only a single rating is warranted for tinnitus regardless of whether the tinnitus is unilateral or bilateral.  DC 6260, Note (2).

The Veteran has not averred, and there is no evidence of record, that symptoms attributable to  tinnitus would be more appropriately evaluated under any alternate diagnostic code.  There is neither evidence nor argument that tinnitus manifests in symptoms that results in an unusual disability to render impracticable application of the Rating Schedule.  

Extraschedular (hearing loss and tinnitus)

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss and tinnitus is inadequate.  

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, any averments that tinnitus causes the Veteran difficulty hearing conversations is the precise symptomatology and effects contemplated by schedular criteria.  

Furthermore, as to his hearing loss disability, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.   Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to an increased disability rating for bilateral hearing loss disability, currently evaluated as 10 percent is denied.

Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for migraines (claimed as headaches) is denied.



____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


